DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority to the provisional application 62/359844 filed on 07/09/2016. 

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 1-13 under 35 U.S.C. § 103 over Branagan (U.S. 2015/0114587) in view of Santacreu (U.S. 2016/0115562) have been fully considered but are not persuasive. 
Applicant argues that one skilled in the art would not combine the teachings of Branagan and Santacreu because Santacreu is directed to stainless steels whereas Branagan is drawn to an entirely different invention. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Santacreu is relied upon to teach permanent deformation temperatures in a range of 300°C or less and that this temperature range allows for enhanced elongation at break properties (paragraphs [0015], and [0044]). 
Furthermore, in response to applicant's argument that one skilled in the art would not combine Branagan and Santacreu, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the combined teaches express that should the teachings of Santacreu be applied to Branagan, enhanced elongation at break properties would be achieved. 
Applicant’s arguments regarding the rejection of Claims 1-13 under 35 U.S.C. § 103 over Branagan (U.S. 2015/0114587) in view of Mukai (U.S. 2009/0114095) have been fully considered but are not persuasive. 
Applicant argues that one skilled in the art would not combine the teachings of Branagan and Mukai because the alloys of Mukai and the alloys of Branagan are different. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Mukai is relied upon to teach permanent deformation temperatures beginning at 350°C and that this temperature allows for reduced processing costs (paragraphs [0018], and [0052]). 
Furthermore, in response to applicant's argument that one skilled in the art would not combine Branagan and Mukai, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the combined teaches express that should the teachings of Mukai be applied to Branagan, reduced processing costs would be achieved. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Branagan (U.S. 2015/0114587, previously cited) in view of Santacreu (U.S. 2016/0115562, previously cited). 

Regarding Claim 1, Branagan teaches a method for slab casting and processing metal alloys (abstract). Branagan teaches supplying a metal alloy consisting essentially of at least 70 at% iron and at least four elements selected from Si, Mn, Cr, Ni, Cu, and C and inevitable impurities, wherein when Si is present, it is present in an amount ranging from greater than 0 at% to 6.13 at%; Mn is present in an amount ranging from greater than 0 to 15.17 at%; Cr is present in an amount ranging from greater than 0 to 8.64 at%; Ni is present in an amount ranging from greater than 0 to 9.94 at%; Cu is present in an amount ranging from greater than 0 to 1.86 at%; and C is present in an amount ranging from greater than 0 to 3.68 at% as shown below within Table I (paragraph [0112]; Table 4). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). Branagan teaches melting said alloy (paragraph [0009]), cooling at a rate between 10-4 K/sec to 103 K/sec (paragraph [0010]), and solidifying to a thickness between 5.0 mm and 500 mm (paragraphs [0011], and [0072]). Branagan teaches processing the alloy into a first sheet form with a thickness between 0.5 mm and 5.0 mm (Table 4; paragraphs [0012], and [0072]). 
With respect to the feature of the first sheet form having a total elongation of X1 (%), an ultimate tensile strength of Y1 (MPa), and a yield strength of Z1 (MPa), the examiner points out that while Branagan teaches these values for a range of alloys within Table 8, these values inherently exist within any steel alloy at this stage of processing. However, for the instant claim, the properties within Tables 31, and 32 will be used since the alloys within these Tables are most applicable to the instant claim and also are the only that provide property data both before and after a permanent deformation step. 
Continuing, with respect to the feature of permanently deforming an alloy within the temperature range of 150°C and 400°C, the examiner points out that Branagan teaches the aspect of cold rolling (paragraph [0212]), but does not explicitly teach this temperature range. 
Santacreu teaches a ferritic stainless steel used for vehicular components (abstract). Santacreu teaches a permanent deformation in a temperature range of 300°C or less (paragraph [0044]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). Santacreu teaches this feature, in part, allows for enhanced elongation at break properties (paragraph [0015]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Branagan with the concepts of Santacreu with the motivation of enhancing elongation at break properties. 
With respect to the aspect of the second sheet exhibiting either one of the following tensile property combinations A, or B, the examiner points out that Branagan teaches the required property values for a limited range of compositions within Tables 31, and 32, e.g., the total elongation, the ultimate tensile strength, and the yield strength for a sheet that has been hot rolled however and the same properties after being permanently deformed within the temperature range of 150°C to 400°C. However, none of these particular compositions resolve the tensile property combinations within A or B. Instead, the examiner points out that if one uses the concepts of Santacreu with the invention of Branagan, one would appreciate that process and structure of Branagan as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that either one of, or both of the tensile property combinations laid out within Claim 1 would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 

Table I – A comparison of claims 1-3 of the instant application to the composition disclosed within Branagan (U.S. 2015/0114587).
Claim
(Comprising)
Silicon(At%)
Manganese(At%)
Chromium(At%)
Nickel(At%)
Copper(At%)
Carbon(At%)
Iron(At%)
Consisting Essentially Of
1
At least four elements selected from
≥ 70

> 0; ≤ 6.13
> 0; ≤ 15.17
> 0; ≤ 8.64
> 0; ≤ 9.94
> 0; ≤ 1.86
> 0; ≤ 3.68

2
At least five elements selected from
≥ 70

> 0; ≤ 6.13
> 0; ≤ 15.17
> 0; ≤ 8.64
> 0; ≤ 9.94
> 0; ≤ 1.86
> 0; ≤ 3.68

3
Consists of
≥ 70

> 0; ≤ 6.13
> 0; ≤ 15.17
> 0; ≤ 8.64
> 0; ≤ 9.94
> 0; ≤ 1.86
> 0; ≤ 3.68

‘587
0.5 - 9.0
0.9 - 19.0
0.1 - 19.0
0.1 - 9.0
0.1 - 4.0
0.1 - 4.0
61 - 88

	

Regarding Claim 2, Branagan teaches an alloy containing at least 70 atomic % iron and five or more elements selected from Si, Mn, Cr, Ni, Cu or C and inevitable impurities (paragraph [0112]; Table 4). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Regarding Claim 3, Branagan teaches an alloy containing at least 70 atomic % iron and Si, Mn, Cr, Ni, Cu and C and inevitable impurities wherein Si is present in an amount ranging from greater than 0 to 6.13 at%; Mn is present in an amount ranging from greater than 0 to 15.17 at%; Cr is present in an amount ranging from greater than 0 to 8.64 at%; Ni is present in an amount ranging from greater than 0 to 9.94 at%; Cu is present in an amount ranging from greater than 0 to 1.86 at%; and C is present in an amount ranging from greater than 0 to 3.68 at% as shown below within Table I (paragraph [0112]; Table 4). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Regarding Claim 4, Branagan teaches the alloy being formed after processing the sheet to a thickness of 0.5 to 5.0 mm exhibiting total elongations between 10.0 and 70.0 %, ultimate tensile strengths of between 900 MPa and 2050 MPa, and yield strengths between 200 MPa and 750 MPa (Table 31). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Regarding Claim 5, the examiner points out that Branagan teaches a tensile property combination after a permanent deformation step having total elongations between 2.5% and 77.5%, ultimate tensile strengths of between 800 MPa and 2150 MPa, and yield strengths greater than or equal to 300 MPa (Table 32), however it does not appear that any of these specific examples of Branagan teach the exact property combinations of which incorporate property values before and after a permanent deformation step. 
However, the examiner points out that if one uses the concepts of Santacreu with the invention of Branagan, one would appreciate that process and structure of Branagan as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that total elongations between 2.5% and 77.5%, ultimate tensile strengths of between 800 MPa and 2150 MPa, and yield strengths greater than or equal to 300 MPa would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Claim 6, the examiner points out that Branagan teaches a tensile property combination after a permanent deformation step ultimate tensile strengths of between 800 MPa and 2150 MPa, and yield strengths greater than or equal to 300 MPa exist within the various given examples (Table 32), however it does not appear that any of these specific examples of Branagan teach the exact property combinations of which incorporate property values before and after a permanent deformation step. 
However, the examiner points out that if one uses the concepts of Santacreu with the invention of Branagan, one would appreciate that process and structure of Branagan as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that ultimate tensile strengths of between 800 MPa and 2150 MPa, and yield strengths greater than or equal to 300 MPa would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Claim 7, Branagan teaches the sheet being formed within the permanent deformation step within claim 1 is formed by reducing the thickness of the sheet (paragraph [0212]). 
Regarding Claim 8, Branagan teaches the processing of an alloy into a first sheet form being carried out at a temperature of 700°C to a temperature below the melting point (Tm) of said alloy (paragraph [0012]). 
Regarding Claim 9, Branagan teaches after processing the alloy into a first sheet, the alloy being heat treated at a temperature of 650°C to a temperature below the melting point (Tm) of the alloy (paragraph [0013]). 
Regarding Claim 10, Branagan teaches the alloy being permanently deformed with a reduction in thickness of greater than 20% before failure (paragraph [0013]). 
Regarding Claim 11, Branagan teaches the permanent deformation step being by roll forming (paragraph [0212]). 
Regarding Claim 12, Branagan teaches the alloy formed at a thickness of >5.0 mm to 500 mm greater than 10 volume percent of austenite, specifically Branagan teaches the alloy being formed into either a Class 1, or Class 2 steel (paragraph [0080]), both of which have greater than 10 volume percent austenite (paragraphs [0083], and [0090]). 
Regarding Claim 13, Branagan teaches after permanently deforming the alloy into a second sheet, said second sheet is permanently deformed at a temperature range of < 150 °C, e.g., samples being cut and ground using silicon carbide paper and then polished using diamond media paste (paragraph [0216]). Branagan does not explicitly state this is being performed at less than 150°C, however it is well known within the characterization arts that these processing steps are performed at room temperature and often by hand. 
Alternatively, Santacreu teaches a ferritic stainless steel used for vehicular components (abstract). Santacreu teaches a permanent deformation in a temperature range of 300°C or less (paragraph [0044]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). Santacreu teaches this feature, in part, allows for enhanced elongation at break properties (paragraph [0015]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Branagan with the concepts of Santacreu with the motivation of enhancing elongation at break properties. 

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Branagan (U.S. 2015/0114587, previously cited) in view of Mukai (U.S. 2009/0014095, previously cited). 

Regarding Claim 1, Branagan teaches a method for slab casting and processing metal alloys (abstract). Branagan teaches supplying a metal alloy consisting essentially of at least 70 at% iron and at least four elements selected from Si, Mn, Cr, Ni, Cu, and C and inevitable impurities, wherein when Si is present, it is present in an amount ranging from greater than 0 at% to 6.13 at%; Mn is present in an amount ranging from greater than 0 to 15.17 at%; Cr is present in an amount ranging from greater than 0 to 8.64 at%; Ni is present in an amount ranging from greater than 0 to 9.94 at%; Cu is present in an amount ranging from greater than 0 to 1.86 at%; and C is present in an amount ranging from greater than 0 to 3.68 at% as shown below within Table I (paragraph [0112]; Table 4). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). Branagan teaches melting said alloy (paragraph [0009]), cooling at a rate between 10-4 K/sec to 103 K/sec (paragraph [0010]), and solidifying to a thickness between 5.0 mm and 500 mm (paragraphs [0011], and [0072]). Branagan teaches processing the alloy into a first sheet form with a thickness between 0.5 mm and 5.0 mm (Table 4; paragraphs [0012], and [0072]). 
With respect to the feature of the first sheet form having a total elongation of X1 (%), an ultimate tensile strength of Y1 (MPa), and a yield strength of Z1 (MPa), the examiner points out that while Branagan teaches these values for a range of alloys within Table 8, these values inherently exist within any steel alloy at this stage of processing. However, for the instant claim, the properties within Tables 31, and 32 will be used since the alloys within these Tables are most applicable to the instant claim and also are the only that provide property data both before and after a permanent deformation step. 
Continuing, with respect to the feature of permanently deforming an alloy within the temperature range of 150°C and 400°C, the examiner points out that Branagan teaches the aspect of cold rolling (paragraph [0212]), but does not explicitly teach this temperature range. 
Mukai teaches a high-strength cold rolled steel sheet (abstract). Mukai teaches a permanent deformation step beginning at 350°C (paragraph [0052]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). Mukai teaches this feature, in part, allows for reduced processing costs (paragraph [0018])
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Branagan with the concepts of Mukai with the motivation of reducing processing costs.  
With respect to the aspect of the second sheet exhibiting either one of the following tensile property combinations A, or B, the examiner points out that Branagan teaches the required property values for a limited range of compositions within Tables 31, and 32, e.g., the total elongation, the ultimate tensile strength, and the yield strength for a sheet that has been hot rolled however and the same properties after being permanently deformed within the temperature range of 150°C to 400°C. However, none of these particular compositions resolve the tensile property combinations within A or B. Instead, the examiner points out that if one uses the concepts of Mukai with the invention of Branagan, one would appreciate that process and structure of Branagan as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that either one of, or both of the tensile property combinations laid out within Claim 1 would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Table II – A comparison of claims 1-3 of the instant application to the composition disclosed within Branagan (U.S. 2015/0114587).
Claim
(Comprising)
Silicon(At%)
Manganese(At%)
Chromium(At%)
Nickel(At%)
Copper(At%)
Carbon(At%)
Iron(At%)
Consisting Essentially Of
1
At least four elements selected from
≥ 70

> 0; ≤ 6.13
> 0; ≤ 15.17
> 0; ≤ 8.64
> 0; ≤ 9.94
> 0; ≤ 1.86
> 0; ≤ 3.68

2
At least five elements selected from
≥ 70

> 0; ≤ 6.13
> 0; ≤ 15.17
> 0; ≤ 8.64
> 0; ≤ 9.94
> 0; ≤ 1.86
> 0; ≤ 3.68

3
Consists of
≥ 70

> 0; ≤ 6.13
> 0; ≤ 15.17
> 0; ≤ 8.64
> 0; ≤ 9.94
> 0; ≤ 1.86
> 0; ≤ 3.68

‘587
0.5 - 9.0
0.9 - 19.0
0.1 - 19.0
0.1 - 9.0
0.1 - 4.0
0.1 - 4.0
61 - 88

	

Regarding Claim 2, Branagan teaches an alloy containing at least 70 atomic % iron and five or more elements selected from Si, Mn, Cr, Ni, Cu or C and inevitable impurities (paragraph [0112]; Table 4). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Regarding Claim 3, Branagan teaches an alloy containing at least 70 atomic % iron and Si, Mn, Cr, Ni, Cu and C and inevitable impurities wherein Si is present in an amount ranging from greater than 0 to 6.13 at%; Mn is present in an amount ranging from greater than 0 to 15.17 at%; Cr is present in an amount ranging from greater than 0 to 8.64 at%; Ni is present in an amount ranging from greater than 0 to 9.94 at%; Cu is present in an amount ranging from greater than 0 to 1.86 at%; and C is present in an amount ranging from greater than 0 to 3.68 at% as shown below within Table I (paragraph [0112]; Table 4). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Regarding Claim 4, Branagan teaches the alloy being formed after processing the sheet to a thickness of 0.5 to 5.0 mm exhibiting total elongations between 10.0 and 70.0 %, ultimate tensile strengths of between 900 MPa and 2050 MPa, and yield strengths between 200 MPa and 750 MPa (Table 31). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Regarding Claim 5, the examiner points out that Branagan teaches a tensile property combination after a permanent deformation step having total elongations between 2.5% and 77.5%, ultimate tensile strengths of between 800 MPa and 2150 MPa, and yield strengths greater than or equal to 300 MPa (Table 32), however it does not appear that any of these specific examples of Branagan teach the exact property combinations of which incorporate property values before and after a permanent deformation step. 
However, the examiner points out that if one uses the concepts of Mukai with the invention of Branagan, one would appreciate that process and structure of Branagan as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that total elongations between 2.5% and 77.5%, ultimate tensile strengths of between 800 MPa and 2150 MPa, and yield strengths greater than or equal to 300 MPa would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Claim 6, the examiner points out that Branagan teaches a tensile property combination after a permanent deformation step ultimate tensile strengths of between 800 MPa and 2150 MPa, and yield strengths greater than or equal to 300 MPa exist within the various given examples (Table 32), however it does not appear that any of these specific examples of Branagan teach the exact property combinations of which incorporate property values before and after a permanent deformation step. 
However, the examiner points out that if one uses the concepts of Mukai with the invention of Branagan, one would appreciate that process and structure of Branagan as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that ultimate tensile strengths of between 800 MPa and 2150 MPa, and yield strengths greater than or equal to 300 MPa would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Claim 7, Branagan teaches the sheet being formed within the permanent deformation step within claim 1 is formed by reducing the thickness of the sheet (paragraph [0212]). 
Regarding Claim 8, Branagan teaches the processing of an alloy into a first sheet form being carried out at a temperature of 700°C to a temperature below the melting point (Tm) of said alloy (paragraph [0012]). 
Regarding Claim 9, Branagan teaches after processing the alloy into a first sheet, the alloy being heat treated at a temperature of 650°C to a temperature below the melting point (Tm) of the alloy (paragraph [0013]). 
Regarding Claim 10, Branagan teaches the alloy being permanently deformed with a reduction in thickness of greater than 20% before failure (paragraph [0013]). 
Regarding Claim 11, Branagan teaches the permanent deformation step being by roll forming (paragraph [0212]). 
Regarding Claim 12, Branagan teaches the alloy formed at a thickness of >5.0 mm to 500 mm greater than 10 volume percent of austenite, specifically Branagan teaches the alloy being formed into either a Class 1, or Class 2 steel (paragraph [0080]), both of which have greater than 10 volume percent austenite (paragraphs [0083], and [0090]). 
Regarding Claim 13, Branagan teaches after permanently deforming the alloy into a second sheet, said second sheet is permanently deformed at a temperature range of < 150 °C, e.g., samples being cut and ground using silicon carbide paper and then polished using diamond media paste (paragraph [0216]). Branagan does not explicitly state this is being performed at less than 150°C, however it is well known within the characterization arts that these processing steps are performed at room temperature and often by hand. 
Alternatively, Mukai teaches a high-strength cold rolled steel sheet (abstract). Mukai teaches a permanent deformation step beginning at 350°C (paragraph [0052]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). Mukai teaches this feature, in part, allows for reduced processing costs (paragraph [0018]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Branagan with the concepts of Mukai with the motivation of reducing processing costs.  

Contact Information
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735